DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-8, 10-16 are pending and have been examined in this application. Claims 1-5, 8, and 10-16 are amended, claims 6-7 are original, and claim 9 has been cancelled. 
This communication is the first action on the merits.
Information disclosure statement (IDS) has been filed on 03/15/2019 and 11/15/2020 and reviewed by the Examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
Applicant’s arguments filed 19 January 2021 with respect to the rejection of claims 1-16 17 under 35 USC 112 have been fully considered and are not persuasive. Though the claims were amended to overcome the rejection of record under 35 USC 112, the amendments raise new 112 issues. Therefore a new rejection under 35 USC 112 has been made as outlined below. 
Applicant’s arguments filed 19 January 2021 with respect to claims 1-2, 4-8, 12-13, and 15 as being unpatentable 35 USC 103 over Manetti in view of Xiaoxuan have been fully considered and are not persuasive.  


MANETTI does not disclose any set of mission areas comprising at least one mission zone of second type. 
Applicant respectfully disagrees with the Examiner's indication on page 8 of the Official Action that: "As such under the broadest reasonable interpretation, Manetti teaches the mission zone of the second type." 
Applicant asserts that there is no substance or teaching in MANETTI for such an assertion. Indeed, Applicant asserts that the "broadest reasonable interpretation" asserted by the Examiner is not reasonable. On the contrary, Applicant asserts that the criteria of novelty and non-obviousness is factual, and Applicant has sufficiently rebutted the "broadest reasonable interpretation" advanced by the Examiner. 
MISHMASH discloses a set of mission area comprising different mission zones in a search area perimeter (See figures 7A, 7B, and 7C). Different strategies of search can be applied in the different mission zones corresponding to different threat levels. The different mission zones are brought together and cover all or part of the search area perimeter.
Moreover, there is no suggestion or disclosure in MANETTI, XIAOXUAN, or MISHMASH separately or in any proper combination that render obvious the features of the present claimed invention. 
Further, under 35 U.S.C. § 103, the USPTO bears the burden of establishing a prima facie case of obviousness. In re Fine, 837 F.2d 1071, 1074, 5 USPQ2d 1596, 1598 (Fed. Cir. 1988). An "expansive and flexible approach" should be applied when determining obviousness based on a combination of prior art references. KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007). However, a claimed invention combining multiple known elements is not rendered obvious simply because each element was known independently in the prior art. Id. at 1741. Rather, there must still be some "reason that would have prompted" a person of ordinary skill in the art to combine the elements in the specific way that he or she did. Id. Also, modification of a prior art reference may be obvious only if there exists a reason that would have prompted a person of ordinary skill to make the change. Id. at 1740-41. 
Applicant respectfully submits that a person of ordinary skill in the art would not combine MANETTI, XIAOXUAN, and MISHMASH. 
MANETTI is directed to a device and method for planning a surveillance mission on areas of interest that can be performed using a reconnoitering system using a reconnaissance aircraft, 
XIAOXUAN is directed to a fixed-wing unmanned aerial vehicle multi-area detection task planning optimization method and apparatus, and 
MISHMASH is directed to a surface information generating system, device, and method. 
In this regard, Applicant asserts that there is no proper "reason that would have prompted" a person of ordinary skill in the art to combine the elements as set forth in the Office Action. 
Notwithstanding the foregoing, Applicant respectfully asserts that the Examiner attempts to combine the cited references and/or knowledge available to one of ordinary skill in the art at the time the invention was made to arrive at the various features recited 
A rejection under 35 U.S.C. § 103 based on obviousness cannot be properly maintained without a proper disclosure of each and every element and the motivation to combine the elements. Here the applied references fail to provide a proper disclosure of each and every element. Moreover, the applied references fail to provide any motivation that would lead one of ordinary skill in the art to combine the references in a manner set forth in the Office Action. 
Additionally, independent claim 15 recites similar allowable distinctions and Applicant respectfully asserts that these independent claims are accordingly allowable for similar reasons.

The examiner answer

	The Examiner has carefully considered applicant’s arguments and respectfully disagrees. Applicant argues the following: "wherein the set of mission areas comprising at least one mission zone of second type" is not disclosed in Manetti as cited in the office action of 10/19/2020.  While Applicant specifically points to/argues that the mission zone of second type is not taught by Manetti, the Examiner notes that the limitation as a whole is written to be an and/or limitation. Specifically, the limitation recites as follows “the method for assisting in the creation of the flight plan being wherein: the set of the geographic mission zones comprises at least one geographic mission zone of first type having an entry access point of the zone and an exit access point of the zone that are different which are both within said geographic mission zone of first type, or, for one, on an the outline of said geographic mission zone of first type and, for the other, within said geographic mission zone of first type; and/or, the set of the geographic mission zones comprises at least one geographic mission zone of second type having a same entry and exit access point of zone, the entry and exit access point of zone being situated within said geographic mission zone of second type or mission zone of first type having the entrance and exit points located on the outline of the mission zone and within the mission zone of first type, and/or a second type mission zone having the same entry and exit access points of zone. Therefore, as recited in the claim, the creation of the flight plan may only include mission zones of first type, and does not need to be interpreted as to required a mission zone of the second type.   
Furthermore, at least paragraphs [0049], [0099], [0129], and figures 6-7 and 11-12 teach at least one of the mission zones of first type and/or mission zone of second type, for example figure 7 shows a mission zone of first type with an entry access point Wpvi and an exit access point Wpvfi which is different from the entry access point. As such, under the broadest reasonable interpretation, Manetti teaches the creation plan path comprise at least one of mission zone of first type and/or mission zone of second type. 
	As such the rejections of claims 1-2, 4-8, 12-13, and 15 are maintained herein.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, and 10-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The Examiner notes again that the claims appear to be a translation from a foreign application and are replete with indefinite language. While the Examiner has pointed to some of the instances of indefiniteness below, Applicant is advised to review the claims for compliance with US practice.
As regards claim 1, the recited limitation “a same reference frame” at line 10-11 is indefinite. It is unclear to the examiner if this is referring to the two dimensional geographic reference frame or a different reference frame. Furthermore, the recited limitation “the zone” at lines 15-16, 21-22, 25-26, and 30-31. It is unclear to the examiner if this is referring to the mission zone of the set of the geographic mission zones or a different zone.   
As regards claim 2, the recited limitations “determined in the second step from the entry access point of the set of the mission zone to the exit access point of the set of the mission zone” at lines 12-14 is indefinite. It is unclear to the examiner if this is referring to the set of at least two separate geographic mission zones or is a new set of mission zones which lacks insufficient antecedent basis in the claim.  Further, the of zone” is recited at lines 9 and 10 (two different instances).  It is unclear to the Examiner if this zone is a new zone or one of those previously recited. 
As regards claim 5, the recited limitation “an outline of said geographic mission zone of first type” at line 7 is indefinite. It is unclear to the examiner if this is referring to the outline of said geographic mission zone recited in claim 1 or a different outline.   Further, the limitation “of zone” is recited at lines 4 and 5 (two different instances).  It is unclear to the Examiner if this zone is a new zone or one of those previously recited.
As regards claim 8, the recited limitation “the set of the mission zones” at line 3 is indefinite. It is unclear to the examiner if this is referring to the set of at least two separate geographic mission zones or a different set of mission zones. Furthermore, the recited limitation “entry and exit access point of zone” at lines 4-5 is indefinite. It is unclear to the examiner if this is referring to the mission zone of the set of the geographic mission zones or a different zone”.    Further, the limitation “of zone” is recited at line 3 and 4 (two different instances).  It is unclear to the Examiner if this zone is a new zone or one of those previously recited.
As regards claim 12, the limitation “of zone” is recited at line 6 (two different instances).  It is unclear to the Examiner if this zone is a new zone or one of those previously recited.
As regards claim 15, the recited limitation “the same reference frame” at line 10-is indefinite. It is unclear to the examiner if this is referring to the two dimensional geographic reference frame or a different reference frame. Furthermore, the recited limitation “the zone” at lines 16-17, 23-24, 28-29, and 33-34. It is unclear to the 
Claims 3-4, 6-8, 10-11, 13-14, and 16 are rejected for being dependent upon a rejected claim. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 and 8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Specifically, the limitations presented in claims 5 and 8 are previously recited in claim 1 (from which both 5 and 8 depend).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8, and 10-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  With regards to independent claims a and 15 the claims recite the limitations of determining, respectively for each geographic mission zone, an entry access point of the zone and an exit access point of the zone, the entry point of the zone and the exit access point of the zone being able to be separate or merged; then in a third step, determining, using a shorter path algorithm, an interzone path from the entry access point to the exit access point of the set of at least two separate geographic mission zones which connects, in series and without loop, all the geographic mission zones by their entry point of the zones and the exit access points of the zones, and a length of which is minimal, covers performance of the limitations in the mind. For example, the claim limitations encompass a person receiving or looking at data of a zone and determining an entry and exit points of the zones based on the data or using a pen and paper to determine an interzone path based on the data of entry and exit points of each zone. The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that  "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, a person looking at data collected could correlate the data for further analysis, either mentally or using a pen and paper.  The mere nominal recitation (in claims 1 and 15) that the various steps are being executed by an electronic assistance computer, human-system interface, and a database does not take the limitations out of the mental process grouping.  Thus, the claims recite a mental process.   
This judicial exception is not integrated into a practical application.  Claims 1 and 15 recite the additional limitations of an electronic assistance computer, an associated human-system interface, and a database; the method when executed comprises, in a preliminary first step, supplying the a set of at least two separate geographic mission zones, characterized geometrically by their convex forms and their placement in a two-dimensional geographic reference frame, and supplying, in a same reference frame, geographic coordinates of an entry access point of the set and of an exit access point of the set, the entry and exit access points of the set being separate from each of the at least two separate geographic mission zones; the set of the geographic mission zones comprises at least one geographic mission zone of first type having an entry access point of the zone and an exit access point of the zone that are different which are both within said geographic mission zone of first type, or, for one, on an the outline of said geographic mission zone of first type and, for the other, within said geographic mission  
The step of supplying the set of at least two separate geographic mission zones and the geographic coordinates of an entry access point and an exit access point step in claims 1 and 15 is recited at a high level of generality (i.e., as a general means for supplying information), and amount to mere data gathering, which is a form of insignificant extra-solution activity. Furthermore, the recited limitations of the set of the geographic mission zones comprises at least one geographic mission zone of first type having an entry access point of the zone and an exit access point of the zone that are different which are both within said geographic mission zone of first type, or, for one, on an the outline of said geographic mission zone of first type and, for the other, within said geographic mission zone of first type; and/or, the set of the geographic mission zones comprises at least one geographic mission zone of second type having a same entry and exit access point of zone, the entry and exit access point of zone being situated within said geographic mission zone of second type or on an the outline of said geographic mission zone of second type, each geographic mission zone of second type has a convex polygonal form, and the entry and exit access point of said zone of second type is situated within said geographic mission zone and is an isobaric center of 
 The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, the additional elements in the claims amount to no more than mere instructions to apply the exception using a computer.  Further, applicant’s specification does not provide any indication that the supplying step and the determining steps are performed using anything other than conventional components.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere performance of an action is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  
Dependent claims 2-8, 10-14, and 16, further limit the abstract idea without integrating the abstract idea into practical application or adding significantly more.  As such, claims 1-8 and 10-16 are rejected under 35 USC 101 as being drawn to an abstract idea without significantly more, and thus are ineligible. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4-8, 12-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Manetti (WO2009093276) in view of Xiaoxuan (CN107748499).
As regards claim 1, Manetti teaches a method for assisting an aeronautical operator in the creation of a flight plan of an aircraft passing through a set of at least two separate geographic mission zones (see at least [abstract], [0005-0007], and [0037-0040]), implemented by an operator assistance system comprising an electronic assistance computer, an associated human-system interface IHS and a database (see at least [0041]); the method for assisting in the creation of the flight plan comprising a set of steps comprising: in a preliminary first step, supplying the set of at least two separate geographic mission zones, characterized geometrically by their convex forms and their placement in a two-dimensional geographic reference frame (see at least [0045-0046] and [0048-0055]), and supplying, in a same reference frame, geographic coordinates of an entry access point of the set and of an exit access point of the set, the entry and exit access points of the set being separate from each of the at least two (see at least [0052], [0104], [0115-0116], and [Fig. 12]); then in a second step, determining, respectively for each geographic mission zone, an entry access point of the zone and an exit access point of the zone, the entry point of the zone and the exit point of the zone being able to be separate or merged (see at least [0046], and [0049-0050]); the method for assisting in the creation of the flight plan being wherein: the set of the geographic mission zones comprises at least one geographic mission zone of first type having an entry access point of the zone and an exit access point of the zone that are different which are both within said geographic mission zone of first type, or, for one, on an outline of said geographic mission zone of first type and, for the other, within said geographic mission zone of first type; and/or, the set of the geographic mission zones comprises at least one geographic mission zone of second type having a same entry and exit access point of zone, the entry and exit access point of zone being situated within said geographic mission zone of second type or on an outline of said geographic mission zone of second type, each geographic mission zone of second type has a convex polygonal form, and the entry and exit access point of said zone of second type is situated within said geographic mission zone and is an isobaric center of vertices of its outline polygon, (see at least [0049], [0099], [0129], and [Fig. 7], Manetti teaches a mission zone that has the entry access point WPVi and exit access point WPSFi as shown in figure 7, in which the points are on the outline of the mission area and inside the mission area. As such under the broadest reasonable interpretation, Manetti teaches the mission zone of at least the first type and/or second type.); then in a third step, determining, an interzone path from the entry access point to the exit access point of the set of at least  (see at least [0039], [0044], [0047], [0093], and [0145-0146]). However, Manetti do not specifically teach determining, using a shorter path algorithm the interzone path, and the length of which is minimal. Xiaoxuan teaches determining, using a shorter path algorithm the interzone path, and the length of which is minimal (see at least [0014], [0020-0021], [0041-0042], and [0085]). 
It would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to have modified Manetti to incorporate Xiaoxuan teachings of determining, using a shorter path algorithm the interzone path, and the length of which is minimal. This would be done to improve planning for a flight path when multiple areas are set to be traversed (detected) by optimizing the track (path) of the flight (see Xiaoxuan para 0002 and 0006). 
As regards claim 2, Manetti do not specifically teach wherein a total number of geographic mission zones is an integer number N greater than or equal to 2, and the interzone path the length of which is minimal is configured to link, in a chain, the entry access point of the set of the geographic mission zones to the exit access point of the set of the geographic mission zones through a succession of N-1 intermediate segments linking in series the N geographic mission zones without looping back to one geographic mission zone of the set of the geographic mission zones from their respective entry access point of zone to their respective exit access point of zone; and the third step uses a shorter path algorithm passing through all the entry and exit points 
Xiaoxuan teaches teach wherein a total number of geographic mission zones is an integer number N greater than or equal to 2 (see at least [0075], [0085], and [Fig. 9], Xiaoxuan teach that the number of mission zones is an integer greater than 2 in the cited portions, as such, under the broadest reasonable interpretation, Xiaoxuan teaches the abovementioned limitation), and the interzone path the length of which is minimal is configured to link, in a chain, the entry access point of the set of the geographic mission zones to the exit access point of the set of the geographic mission zones through a succession of N-1 intermediate segments linking in series the N geographic mission zones without looping back to one geographic mission zone of the set of the geographic mission zones from their respective entry access point of zone to their respective exit access point of zone (see at least [0075], [0085], and [Fig. 9], shown in figure 9 is the number of segments n-1 (3) linking 4 mission zones creating the shortest path as cited.); and the third step uses a shorter path algorithm passing through all the entry and exit points of the geographic mission zones, determined in the second step from the entry access point of the set of the mission zones to the exit access point of the set of the mission zones. (see at least [0021], [0059], [0075], [0085], [Fig. 9]).
It would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to have modified Manetti to incorporate the teachings of Xiaoxuan wherein a total number of geographic mission zones is an 
As regards claim 4, Manetti do not specifically teach wherein a total number of mission zones is an integer number N greater than or equal to 2, and each mission zone identified by an identification index i, i varying from 1 to N, has a polygonal form having a number of sides ni and a number of vertices ni. Xiaoxuan teaches wherein the total number of mission zones is an integer number N greater than or equal to 2 (see at least [0075], [0085], and [Fig. 9], Xiaoxuan teach that the number of mission zones is an integer greater than 2 in the cited portions, as such, under the broadest reasonable interpretation, Xiaoxuan teaches the abovementioned limitation), and each mission zone identified by an identification index i, i varying from 1 to N, has a polygonal form having a number of sides ni and a number of vertices ni (see at least [0011], [0054-0055]  and [Fig. 9]). 
Manetti to incorporate the teachings of Xiaoxuan wherein a total number of mission zones is an integer number N greater than or equal to 2, and each mission zone identified by an identification index i, i varying from 1 to N, has a polygonal form having a number of sides ni and a number of vertices ni. This would be done to improve planning for a flight path when multiple areas are set to be traversed (detected) by optimizing the track (path) of the flight (see Xiaoxuan para 0002 and 0006). 
As regards claim 5, Manetti teaches wherein the set of the geographic mission zones comprises the at least one mission zone of first type having the entry access point of zone and the exit access point of zone that are different which are situated both within said geographic mission zone of first type, or for one, on the outline of said mission zone of first type and, for the other, within said geographic mission zone of first type (see at least [0049], [0099], [0129], and [Fig. 7], Manetti teaches a mission zone that has the entry access point WPVi and exit access point WPSFi as shown in figure 7, in which the points are on the outline of the mission area and inside the mission area. As such under the broadest reasonable interpretation, Manetti teaches the mission zone of the first type.).
As regards claim 6, Manetti do not specifically teach wherein each zone of first type comprises an open internal pattern of travel of the aircraft from the entry access point to the exit access point of said mission zone of first type. Xiaoxuan teaches wherein each zone of first type comprises an open internal pattern of travel of the aircraft from the entry access point to the exit access point of said mission zone of first (see at least [0085], [0055], [0063-0064], and Fig. 7 and 9], Xiaoxuan as shown in Fig. 7 and 9 teaches (illustrate) the internal pattern of travel of the aircraft of the mission zone of first type as illustrated in Fig. 7A-7D of the present application). 
It would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to have modified Manetti to incorporate the teachings of Xiaoxuan wherein each zone of first type comprises an open internal pattern of travel of the aircraft from the entry access point to the exit access point of said mission zone of first type. This would be done to improve planning for a flight path when multiple areas are set to be traversed (detected) by optimizing the track (path) of the flight (see Xiaoxuan para 0002 and 0006). 
As regards claim 7, Manetti do not specifically teach wherein the open pattern of at least one mission zone of first type is composed of successive segments and/or has a form of a curve oscillating about a main direction or a form of a spiral curve. Xiaoxuan teaches wherein the open pattern of at least one mission zone of first type is composed of successive segments and/or has a form of a curve oscillating about a main direction or a form of a spiral curve (see at least [0085], [0055], [0063-0064], and Fig. 7 and 9], Xiaoxuan as shown in Fig. 7 and 9 teaches (illustrate) the internal pattern of travel of the aircraft of the mission zone of first type of different forms as illustrated in Fig. 7A-7D of the present application).
It would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to have modified Manetti to incorporate the teachings of Xiaoxuan wherein the open pattern of at least one mission zone of first type is composed of successive segments and/or has a form of a curve oscillating about 
As regards claim 8, Manetti teaches wherein the set of the mission zones comprises the at least one geographic mission zone of second type having the same entry and exit access point of zone, the entry and exit access point of zone being situated within said geographic mission zone of second type or on an outline of said mission zone of second type (see at least [0049], [0099], [0129], and [Fig. 7], similar to above limitation, Manetti teaches the second type of mission zone having a same entry and exit access points as shown in figure 7, in which the same entry and exit access points may be on the outline of the mission area or inside the mission area. As such under the broadest reasonable interpretation, Manetti teaches the mission zone of the second type.).
As regards claim 12, Manetti teaches wherein all the geographic mission zones are geographic mission zones of first type each having the entry access point of zone and the exit access point of zone that are different which are situated both within said mission zone of first type, or for one, on the outline of said geographic mission zone of first type and, for the other, within said geographic mission zone of first type (see at least [0049], [0099], [0129], and [Fig. 7]). However, Manetti do not specifically teach wherein a total number of mission zones is an integer number N greater than or equal to 2. Xiaoxuan teaches wherein a total number of mission zones is an integer number N greater than or equal to 2 (see at least [0075], [0085], and [Fig. 9], Xiaoxuan teach that the number of mission zones is an integer greater than 2 in the cited portions, as such, under the broadest reasonable interpretation, Xiaoxuan teaches the abovementioned limitation).
It would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to have modified Manetti to incorporate the teachings of Xiaoxuan wherein a total number of mission zones is an integer number N greater than or equal to 2. This would be done to improve planning for a flight path when multiple areas are set to be traversed (detected) by optimizing the track (path) of the flight (see Xiaoxuan para 0002 and 0006). 
As regards claim 13, Manetti teaches wherein all the mission zones are mission zones of second type having, for each, a same entry and exit access point, the entry and exit access point of any mission zone of second type being situated within said mission zone of second type or on the outline of said mission zone of second type (see at least [0049], [0099], [0129], and [Fig. 7]). However, Manetti do not specifically teach wherein a total number of mission zones is an integer number N greater than or equal to 2. Xiaoxuan teaches wherein a total number of mission zones is an integer number N greater than or equal to 2 (see at least [0075], [0085], and [Fig. 9], Xiaoxuan teach that the number of mission zones is an integer greater than 2 in the cited portions, as such, under the broadest reasonable interpretation, Xiaoxuan teaches the abovementioned limitation).
It would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to have modified Manetti to incorporate the teachings of Xiaoxuan wherein a total number of mission zones is an integer number N greater than or equal to 2. This would be done to improve planning for a flight path 
Regarding claim 15 please see the rejection above with respect to claim 1 which is commensurate in scope with claim 1, with claims 1 being drawn to a method for assisting an aeronautical operator in the creation of a flight plan of an aircraft passing through a set of predetermined geographic mission zones, and claim 15 being drawn to a corresponding a system for assisting an aeronautical operator in the creation of a flight plan of an aircraft passing through a set of predetermined geographic mission zone.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Manetti (WO2009093276) in view of Xiaoxuan (CN107748499) in view of Chen (US20170337824) in view of Shukla (US10035593).
As regards claim 3, Manetti as modified by Xiaoxuan do not specifically teach wherein the shorter path algorithm is included in a set of algorithms formed by: a "brute force" algorithm, and a genetic algorithms, and an "ant colonies" algorithm, and a nearest neighbor algorithm. Chen teaches wherein the shorter path algorithm is included in the set of the algorithms formed by: the "brute force" algorithm (see at least [0051] and [0268]), and the nearest neighbor algorithm (see at least [0051] and [0268]).
It would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to have modified Manetti as modified by Xiaoxuan to incorporate the teachings of Chen wherein the shorter path algorithm is included in a 
Furthermore, Manetti as modified by Xiaoxuan and Chen do not teach the genetic algorithms and the "ant colonies" algorithm for determining a flight path. Shukla teaches the genetic algorithms (see at least [Col. 12 lines 14-20]), and "ant colonies" algorithm for determining a flight path (see at least [Col. 12 lines 14-20]).
It would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to have modified Manetti as modified by Xiaoxuan and Chen to incorporate the teachings of Shukla in which to include the genetic algorithms and ant colony algorithm to the set of short path algorithms. This would be done to improve the automation of the flight by using algorithms such as genetic algorithms along with ant colony algorithm in 3D route planning. 

Claims 10-11, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Manetti (WO2009093276) in view of Xiaoxuan (CN107748499) in view of Mishmash et al. (US8744760) in view of Arneau et al. (US20170178517). 
As regards claim 10, Manetti as modified by Xiaoxuan and Mishmash et al. do not specifically teach wherein each mission zone of second type comprises a closed internal pattern of travel of the aircraft starting from the entry access point and returning to the exit access point of said geographic mission zone of second type. However, Arneau et al.  teaches wherein each mission zone of second type comprises a closed internal pattern of travel of the aircraft starting from the entry access point and returning  (see at least [0068], [0096], [0101], and [Fig. 1-3d and 5a-6d], Arneau et al. teaches different patterns of a mission zone to be traversed by the aircraft, the points that may serve as the entry and exit of different branches within the flight pattern maybe modified to include a point Pn within the pattern to serve as the entry and exit point as shown in figure 6d). 
It would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to have modified Manetti as modified by Xiaoxuan and Mishmash et al. to incorporate the teachings of Arneau et al wherein each mission zone of second type comprises a closed internal pattern of travel of the aircraft starting from the entry access point and returning to the exit access point of said geographic mission zone of second type. This would be done to further improve search patterns on a mission of searching for a vessel, a person, etc. (see Arneau et al para [0002]). 
As regards claim 11, Manetti as modified by Xiaoxuan and Mishmash et al. do not specifically teach wherein the closed internal pattern of at least one mission zone of second type is composed of successive segments and/or has a form of a set of an integer number, greater than or equal to 2, of lobes distributed angularly over a segment of limited or omnidirectional angular aperture. Arneau et al. teaches wherein the closed internal pattern of at least one mission zone of second type is composed of successive segments and/or has a form of a set of an integer number, greater than or equal to 2, of lobes distributed angularly over a segment of limited or omnidirectional angular aperture (see at least [0068], [0096], [0101], and [Fig. 1-3d and 5a-6d]).
Manetti as modified by Xiaoxuan and Mishmash et al. to incorporate the teachings of Arneau et al wherein the closed internal pattern of at least one mission zone of second type is composed of successive segments and/or has a form of a set of an integer number, greater than or equal to 2, of lobes distributed angularly over a segment of limited or omnidirectional angular aperture. This would be done to further improve search patterns on a mission of searching for a vessel, a person, etc. (see Arneau et al para [0002]). 
As regards claim 14, Manetti as modified by Xiaoxuan and Mishmash et al. do not specifically teach a fourth step of display, in which a display displays the flight plan determined in the third step, and/or a fifth step in which the flight plan, determined in the third step, is transferred to a flight management system having a high security level. Arneau et al. teaches a fourth step of display, in which a display displays the flight plan determined in the third step, and/or a fifth step in which the flight plan, determined in the third step, is transferred to a flight management system having a high security level (see at least [0001], [0014], [0027], [0044-0045], [0055-0062]).
It would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to have modified Manetti as modified by Xiaoxuan and Mishmash et al. to incorporate Arneau et al teachings of a fourth step of display, in which a display displays the flight plan determined in the third step, and/or a fifth step in which the flight plan, determined in the third step, is transferred to a flight management system having a high security level. This would be done to further improve 
As regards claim 16, Manetti as modified by Xiaoxuan and Mishmash et al. do not specifically teach wherein the human-system interface is configured to, in a fourth step, display through a display the flight plan determined in the third step, and/or the assistance computer is configured to, in a fifth step, transfer the flight plan, determined in the third step, to a flight management system having a high security level. Arneau et al. teaches wherein the human-system interface is configured to, in a fourth step, display through a display the flight plan determined in the third step, and/or the assistance computer is configured to, in a fifth step, transfer the flight plan, determined in the third step, to a flight management system having a high security level (see at least [0001], [0014], [0027], [0044-0045], [0055-0062]).
It would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to have modified Manetti as modified by Xiaoxuan and Mishmash et al. to incorporate the teachings of Arneau et al wherein the human-system interface is configured to, in a fourth step, display through a display the flight plan determined in the third step, and/or the assistance computer is configured to, in a fifth step, transfer the flight plan, determined in the third step, to a flight management system having a high security level. This would be done to further improve search patterns on a mission of searching for a vessel, a person, etc. (see Arneau et al para [0002]). 

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/ANNE MARIE ANTONUCCI/           Primary Examiner, Art Unit 3667